In an action to recover union dues and agency fees held by the defendants City School District of the City of Long Beach and Fleet Boston Financial Corporation, doing business as Fleet Bank, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Cozzens, Jr., J.), dated December 19, 2002, as granted the motion of the defendants American Federation of State, County and Municipal Employees, AFL-CIO and American Federation of State, County and Municipal Employees, Council 66, Local 1671 for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the motion of the defendants American Federation of State, County and Municipal Employees, AFL-CIO and American Federation of State, County and Municipal Employees, Council 66, Local 1671, for summary judgment dismissing the complaint. These defendants were entitled to union dues until certification of the plaintiff as the exclusive bargaining agent for the employee unit (see Civil Service Law § 208 [1] [b]; Matter of Civil Serv. Empls. Assn. v Newman, 72 AD2d 120, 123 [1980]). Smith, J.P., Krausman, Crane and Mastro, JJ., concur.